DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
In the amendment dated 01/04/2021, claims 1, 4-13, 17-19 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 8, 10-11, and 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over JPS61115691A, hereinafter ‘691 (English Translation is previously attached) in view of Mantei (US 20130185916 A1)
Regarding claim 1, 691 discloses
 A method for welding a ball (metal ball 1, see figs.1-2) onto a first component (joint body 2, see figs.1-2), said method comprising the acts of: 
forming the first component (joint body 2, see figs.1-2. The joint body 2 is formed from stainless steel and has structures shown in figs1-2 and page 4, lines 28-30; 
producing a physical mark (through hole 2a, see figs.1-2) in or on the first component (joint body 2, see figs.1-2. In the current application, claim 6 recites: “the physical mark is a hole passing through the first component.” Thus, the though hole 2a in ‘691 is equivalent to the claimed physical mark and the through hole 2a is produced in the joint body 2), wherein the physical mark (through hole 2a, see figs.1-2) is intended to position the ball (metal ball 1, see figs.1-2) to be welded onto the first component at a location on the first component (location where the ball 1 is welded to the joint body, see figs.1-2); 
positioning the ball (metal ball 1, see figs.1-2) at the location on the first component (location where the ball 1 is welded to the joint body, see figs.1-2) at which the physical mark (through hole 2a, see figs.1-2) has been produced; and 
contactlessly welding the ball to the first component via a laser welding device arranged at a distance from the first component and the ball.
contactlessly welding the ball (metal ball 1, see figs.1-2) to the first component (joint body 2, see figs.1-2) via a laser welding device (laser 3, see figs.1-2) arranged at a distance from the first component (joint body 2, see figs.1-2) and the ball (metal ball 1, see figs.1-2. No welding tongs or the like have to be set directly onto the ball 1 and/or the joint body 2. The ball is welded by use of a laser welding apparatus 3 arranged at a distance from the joint body 3 and at a distance from the ball 2).  

    PNG
    media_image1.png
    449
    722
    media_image1.png
    Greyscale

However, 691 does not explicitly disclose forming the first component as a vehicle body part from a sheet-metal blank by a deep-drawing tool in a deep-drawing operation; 
producing a physical mark by the deep-drawing tool during the deep-drawing operation.
Mantei discloses a method and component connection for connecting components, including:
forming the first component as a vehicle body part from a sheet-metal (para.0029 recites: “the second (vehicle) component may be a sheet metal component”. See second sheet metal plate 3 in fig.2) blank by a deep-drawing tool in a deep-drawing operation (para. 0030-0031: “The passage hole that forms the female fixing element can be punched out of the second (vehicle) component… The at least one female fixing element, which can be formed, for example, by a passage hole, can be punched out directly in the deep drawing tool or can be produced in a subsequent production step”); 
passage hole 4, see para.0030-0031 an figs.2-3) by the deep-drawing tool during the deep-drawing operation (see para.0030-0031) wherein the physical mark (passage hole 4, see figs.2.3) is intended to position the ball (sphere 2, see figs.1-6) onto the first component (second sheet metal plate 3, see in figs.4-6) at a location on the first component (position 5 on the second sheet metal plate 3, see in figs.4-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method of joining metallic sphere of ‘691 to include the steps of forming the first component as the vehicle body part from the sheet-metal blank by the deep-drawing tool in the deep-drawing operation and producing the hole (equivalent to the claimed physical mark) on the component by the deep drawing tool in the deep-drawing operation as taught by Mantei in order to offer a cost effective and highly efficient solution for making the hole(s).
Regarding claim 6, ‘691 further discloses
the physical mark  (through hole 2a, see figs.1-2) is a hole passing through the first component (joint body 2, see figs.1-2).  
Regarding claim 8, ‘691 further discloses
the act of contactlessly welding the ball (welding the ball 1 by the laser 3, see figs.1-2) further comprises the acts of: generating a laser beam (high energy density beam 3a, se figs.1-2); and  guiding the laser beam (high energy density beam 3a, se figs.1-2) from one side in an undercut region (see undercut region in the annotated fig.2 below) , the undercut region (see undercut region in the annotated fig.2 below) being located between the ball (metal ball 1, see figs.1-2) and the first component (joint body 2, see figs.1-2) in which the ball (metal ball 1, see figs.1-2) touches the first component (joint body 2, see figs.1-2).  

    PNG
    media_image2.png
    495
    834
    media_image2.png
    Greyscale

Annotated figure 2 of ‘691
Regarding claim 10, ‘691 further discloses
the act of contactlessly welding the ball (welding the ball 1 by the laser 3, see figs.1-2) further comprises the acts of: generating a laser beam (high energy density beam 3a, se figs.1-2); and directing the laser beam (high energy density beam 3a, se figs.1-2) onto the first component (joint body 2, see fig. 2) in such that the first component (joint body 2, see figs.1-2) in and/or the ball (metal ball 1, see figs.1-2) locally melts (the Examiner interprets the above limitation to cover “or” portion, eventhough “and” portion is also disclosed by ’691. See page 1, lines 18-23: “the metal ball and the joined body are melted”).  
Regarding claim 11, ‘691 further discloses
the act of contactlessly welding the ball (welding the ball 1 by the laser 3, see figs.1-2) further comprises the acts of: generating a laser beam (high energy density beam 3a, se figs.1-2); and directing the laser beam (high energy density beam 3a, se figs.1-2) onto a side of the ball (see fig.2).   
Regarding claim 19, ‘691 further discloses
(joint body 2, see fig. 2) having a welded-on ball (joint body 2 having a welded-on-ball 1, see figs.1-2) produced by the method of claim 1 (see claim 1 above).  
Note: Claim 19 is directed to a product-by-process claim, i.e. the claim is directed to the component having a welded-on ball by the method as stated in Claim 1, and based on MPEP 2113, the claim is not to be limited by the manipulation of the recited step(s), i.e. Claim 1, lines 3-11, but only the structure implied by the steps. It is the Examiner’s position that‘691 discloses the component (joint body 2) for the having a welded-on ball (welded-on-ball 1) (the resulting structure implied by the claimed method lines 3-11). It is understood that the joint body 2 having welded on ball 1 produced by the method(s)/step(s) above.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over ‘691 and Mantei as applied to claim 1 above, and further in view of Farnworth et al. (US 20020040521).
Regarding claim 4, ‘691/ Mantei discloses all the claimed limitations as set forth.
However, ‘691 does not explicitly disclose the physical mark is a trough-shaped depression.  
Farnworth discloses a method for bonding solder balls, comprising: a physical mark is a trough-shaped depression (see hole 14 in fig.4).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the hole in ‘691/ Mantei to incorporate the shape of the hole as taught by Farnworth, such that the hole (physical mark) is a trough-shaped depression.   Doing so allows the ball can bond firmly to the bottom of the ball.
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over ‘691 and Mantei as applied to claim 1 above, and further in view of Herzinger et al. (US 2013/0071181), hereinafter Herzinger ‘181
	Regarding claim 5, ‘691/Mantei discloses all the claimed limitations as set forth.
 However, ‘691/Mantei does not explicitly disclose the physical mark is an elevation of the first component having a central-trough-shaped depression.  
Herzinger ‘181 discloses a method for detachable connection, comprising: physical mark (collar 5, see fig.4) is an elevation of the first component (sheet 3, see fig.4) having a central-trough-shaped depression (see collar 5 in figs.2-4).
[AltContent: textbox (Herzinger et al. (US 2013/0071181),)]
    PNG
    media_image3.png
    223
    192
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the hole in ‘691 to include the physical mark is an elevation of the first component having a central-trough-shaped depression as taught by Herzinger. Doing so allows to hold a ball on the top of the collar effectively (see fig.4 of Herzinger).
Regarding claim 7, ‘691//Mantei discloses all the claimed limitations as set forth.
 However, ‘691//Mantei does not explicitly disclose the physical mark is an elevation of the first component having a central through-hole.  
Herzinger’181 discloses a method for detachable connection, comprising: a physical mark ((collar 5a-c, see fig.9) is an elevation of the first component (sheet 3, see fig.9) having a central through-hole (through holes 4a-c, see fig.9).
[AltContent: textbox (Herzinger et al. (US 2013/0071181),)]
    PNG
    media_image4.png
    320
    826
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the hole and joint body in ‘691 to include the physical mark is an elevation of the first component having a central through-hole. Doing so allows to hold a ball on the top of the collar effectively (see fig.9 of Herzinger).
Claims 9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over ‘691 and Mantei as applied to claims 1,8, 11 above, and further in view of Sciara (US 2008/0138548 A1)
Regarding claim 9, ‘691//Mantei discloses all the claimed limitations as set forth.
 However, ‘691//Mantei does not explicitly disclose an annular seam extending around the ball is generated with the laser beam.  
Sciara discloses a welding method in the manufacture of an accumulator comprising a cover with a ball welded onto the periphery of an opening formed through the cover, comprising:  (area between inner and outer diameter 5 and 6, see fig.2) extending around the ball (ball 1, see fig.2) is generated with the laser beam (laser beam 4, see fig.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the laser beam in ‘691 to include an annular seam extending around the ball is generated with the laser beam as taught by Sciara. Doing so allows to melt areas around the ball by the laser beam.
Regarding claim 12, ‘691/Mantei discloses all the claimed limitations as set forth.
 However, ‘691/Mantei does not explicitly disclose in a first phase, material of the ball is evaporated via the laser beam such that a hole is formed in the ball extending in a direction toward the first component.  
Sciara discloses a welding method in the manufacture of an accumulator comprising a cover with a ball welded onto the periphery of an opening formed through the cover, comprising:  in a first phase (see fig.2), material of the ball is evaporated via the laser beam such that a hole (melting area between inner and outer diameters 5 and 6, see fig.2) is formed in the ball (ball 1, see figs.2 and 4) extending in a direction toward the first component (see fig.4).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of ‘691 in a first phase, material of the ball is evaporated via the laser beam such that a hole is formed in the ball extending in a direction toward the first component as taught by Sciara. Doing so allows to melt areas around the ball by the laser beam so that the ball can be bonded to the metal body effectively.
Regarding claim 13, ‘691 further discloses
 in a second phase (phase shown in fig.2), the ball (ball 1, see fig.2) is welded to the first component (joint body 2, see fig. 2) from a base of the hole (base of the through hole 2a, see fig.2) through a remaining ball material (ball material where the laser beam 3a irradiating shown in fig.2) via the laser beam (laser beam 3a, see fig.2) penetrating into the hole (through hole 2a, see fig.2).  
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over ‘691 and Mantei as applied to claim 1 above, and further in view of Lindbom (US 4,581,517)
Regarding claims 17-18, ‘691/Mantei discloses all the claimed limitations as set forth.
 However, ‘691/Mantei does not explicitly disclose the act of: magnetically attracting together the ball and the first component at a location of the physical mark as cited in claim 17; and 
.  	the ball is a magnetic ball as cited in claim 18.
Lindbom discloses a method used in programing a computer for moving a tool through a three dimensional space, comprising: magnetically attracting together the ball (ball 52, see fig.3, and col3, lines 35-36 recites: “the ball 52 is formed from a magnetic material”) and the first component (cavity 40 comprises magnet 42, see fig.3) at a location of the physical mark (cavity 50, see fig.3) in claim 17;
Lindbom further discloses the ball is a magnetic ball (col3, lines 35-36 recites: “the ball 52 is formed from a magnetic material”) in claim 18.


[AltContent: textbox (Lindbom (US 4,581,517))]
    PNG
    media_image5.png
    266
    390
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the ball in ‘691 to include the magnetic ball as taught by Lindbom, such that magnetically attracting together the ball and the first component at a location of the physical mark. Doing so allows to hold a ball in place by use of the magnet (see col.2, lines 30-33).
Response to Arguments
Claim Rejections - 35 USC § 112 (b): based on the new amendments filed on 01/04/2021, the 112(b) rejections are withdrawn.
Claim Rejections - 35 USC § 102:
Applicant’s arguments, see Remarks, filed on 01/04/2021, based on the new amendments, with respect to the rejection(s) of claim(s) 1 under 102 rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of 103 rejection is made in view of ‘691 and Mantei, wherein Mantei teaches the newly added limitations “forming the first component as a vehicle body part from a sheet-metal blank by a deep-drawing tool in a deep-drawing operation; producing a physical mark in or on the first component by the deep-drawing tool during the deep-drawing operation”.

Claima 4-13, 17-19 are rejected by the virtue of the dependency from claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20160158873 A1 discloses a method for connecting at least two sheet metal parts (1, 5), wherein an impressing/press-insertion element is fastened to the first sheet metal part (1) and then the impressing/press-insertion element (3) fastened to the first sheet metal part (1) is welded to the second sheet metal part (5), in particular by spot welding. According to the invention, in order to fasten the impressing/press-insertion element to the first sheet metal part (1), the impressing/press-insertion element (3) is pressed into the material of the first sheet metal part (1) in a deep-drawing direction (T) in a deep-drawing process and enters into a form-locked connection to the first sheet metal part (1) under plastic deformation (see abstract).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY T TRAN whose telephone number is (571)272-3673.  The examiner can normally be reached on Monday - Friday, 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571-272-4680.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIFFANY T TRAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761